     8:20-cv-00289-RFR-MDN Doc # 93 Filed: 12/11/20 Page 1 of 2 - Page ID # 711



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

  RETZLAFF GRAIN COMPANY, INC.,

                        Plaintiff,                                     8:20CV289

         vs.                                                      AMENDED
                                                           CASE PROGRESSION ORDER
  JORDAN EGGLI, CHAD NEEDHAM,
  CRYSTAL KONECKY, ROBB KIGER,
  and NORAG LLC,
                        Defendants.

       This matter is before the Court on the plaintiff’s Unopposed Text Email Motion to Extend
Deadlines in the Case Progression Order (Filing No. 92). After a review of the motion and for good
cause shown,

       IT IS ORDERED that the plaintiff’s Unopposed Text Email Motion to Extend Deadlines in
the Case Progression Order (Filing No. 92) is granted and the case progression order is amended as
follows:

          1)    Defendants’ deadline for moving to amend pleadings or add parties is December
                18, 2020. Plaintiffs’ deadline to move to amend pleadings or add parties has
                already passed.

          2)    Plaintiff’s deadline for identifying expert witnesses expected to testify at trial,
                (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                (Fed. R. Civ. P. 26(a)(2)(C)), is June 14, 2021. Defendants’ deadline for
                identifying expert witnesses expected to testify at trial, (both retained experts,
                (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                26(a)(2)(C)), is July 29, 2021.

          3)    Plaintiff’s deadline for completing expert disclosures for all experts expected to
                testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is July 15, 2021. Defendants’
                deadline for completing expert disclosures for all experts expected to testify at
                trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                experts, (Fed. R. Civ. P. 26(a)(2)(C)), is August 30, 2021.

          4)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                the Federal Rules of Civil Procedure for the remainder of the case is September 1,
                2021. Motions to compel written discovery under Rules 33, 34, 36, and 45 must be
                filed by September 15, 2021.

                Note: A motion to compel, to quash, or for a disputed protective order shall not be
                filed without first contacting the chambers of the undersigned magistrate judge on
                or before the motion to compel deadline to set a conference to discuss the parties’
                dispute, and after being granted leave to do so by the Court.
8:20-cv-00289-RFR-MDN Doc # 93 Filed: 12/11/20 Page 2 of 2 - Page ID # 712




    5)    Rebuttal expert shall be designated by September 15, 2021. Rebuttal expert
          reports shall be served by September 30, 2021.

    6)    The deposition deadline, including but not limited to depositions for oral testimony
          only under Rule 45, is September 30, 2021.

              The maximum number of depositions that may be taken by the plaintiffs as a
              group and the defendants as a group is ten (10).

    7)    The planning conference scheduled for April 2, 2021, is cancelled. The trial and
          pretrial conference will not be set at this time. A planning conference to discuss
          case progression, dispositive motions, the parties’ interest in settlement, and the
          trial and pretrial conference settings will be held with the undersigned magistrate
          judge on October 1, 2021, at 11:30 a.m. by telephone. Counsel shall use the
          conferencing instructions assigned to this case to participate in the conference.

    8)    The deadline for filing motions to exclude testimony on Daubert and related
          grounds is October 15, 2021.

    9)    The deadline for filing motions to dismiss and motions for summary judgment is
          January 19, 2022.

    10)   The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

    11)   All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be considered
          absent a showing of due diligence in the timely progression of this case and the
          recent development of circumstances, unanticipated prior to the filing of the
          motion, which require that additional time be allowed.

 Dated this 11th day of December, 2020.

                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
